MEMORANDUM ***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*792nying petitioner’s sixth motion to reconsider.
The regulations provide that motions to reconsider shall be limited to one motion in any case previously the subject of a final decision by the BIA. See 8 C.F.R. § 1003.2(b)(2). Because petitioner filed his sixth motion to reconsider, the BIA did not abuse its discretion in denying the motion to reconsider for exceeding numerical limitations.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.